DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 03/28/2022.
Claims 1-30 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that a “...system having at least a processor and a memory therein ...” that implements a “method,” and including the capability for “hosting, at an application server, an enterprise application software,” “executing the enterprise application software at a process space of the system,” receiving information input from a customer and an enterprise at a “user interface” and an “enterprise interface” for the software, respectively, transferring the information from the customer and enterprise “to a distributed ledger accessible to the system” “via a third party services provider,” and “maintaining no copy” of the customer and enterprise information “in a permanent store accessible to the system and host organization” expressly and inherently recites subject matter that falls within the scope of 35 U.S.C. § 101 as the “method” recited by Applicants cannot, by definition, be implemented, performed, conducted or instantiated without the aid of the specialized configured computing hardware as recited in claim 1. 
Examiner fully considers Applicant’s position, but respectfully disagree because the amendments did not add meaningful limitation and the claims continue to be directed to an abstract idea without significantly more.  That is, the judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a system to execute at a host organization operated by a cloud computing services provider, wherein the system comprises: a memory to store instructions; a processor to execute instructions; wherein the processor is to execute the instructions to cause the system to: host, at an application server, an enterprise application software for an enterprise; execute the enterprise application software at a process space of the system,” “via a third party services provider,” “distributed ledger” and “a user interface for the enterprise application software,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the additional elements performs the steps or functions of the abstract idea.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.  Therefore, Examiner sustains the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-10 are directed to a Method (Process).  Claims 11-20 are directed to a Non-transitory computer readable storage media (Article of Manufacture).  Claims 21-30 are directed to a System (Machine).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites transaction interaction data management, which is an abstract idea.  Specifically, the claims recite "receiving information input from a customer of the enterprise; transferring the customer-provided information to a ledger accessible; receiving information input from the enterprise; transferring the enterprise-provided information to the ledger accessible; and maintaining no copy of the customer-provided information nor copy of the enterprise-provided information in a permanent store accessible and the host organization.", which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve receiving customers and enterprise (agents) information and transferring the information to a leger and not maintaining a copy of the information.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a system to execute at a host organization operated by a cloud computing services provider, wherein the system comprises: a memory to store instructions; a processor to execute instructions; wherein the processor is to execute the instructions to cause the system to: host, at an application server, an enterprise application software for an enterprise; execute the enterprise application software at a process space of the system,” “via a third party services provider,” “distributed ledger” and “a user interface for the enterprise application software,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a system to execute at a host organization operated by a cloud computing services provider, wherein the system comprises: a memory to store instructions; a processor to execute instructions; wherein the processor is to execute the instructions to cause the system to: host, at an application server, an enterprise application software for an enterprise; execute the enterprise application software at a process space of the system,” “via a third party services provider,” “distributed ledger” and “a user interface for the enterprise application software,” performs the steps or functions of "receiving information input from a customer of the enterprise; transferring the customer-provided information to a ledger accessible; receiving information input from the enterprise; transferring the enterprise-provided information to the ledger accessible; and maintaining no copy of the customer-provided information nor copy of the enterprise-provided information in a permanent store accessible and the host organization.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a system to execute at a host organization operated by a cloud computing services provider, wherein the system comprises: a memory to store instructions; a processor to execute instructions; wherein the processor is to execute the instructions to cause the system to: host, at an application server, an enterprise application software for an enterprise; execute the enterprise application software at a process space of the system,” “via a third party services provider,” “distributed ledger” and “a user interface for the enterprise application software,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction interaction data management.  As discussed above, taking the claim elements separately, the “a system to execute at a host organization operated by a cloud computing services provider, wherein the system comprises: a memory to store instructions; a processor to execute instructions; wherein the processor is to execute the instructions to cause the system to: host, at an application server, an enterprise application software for an enterprise; execute the enterprise application software at a process space of the system,” “via a third party services provider,” “distributed ledger” and “a user interface for the enterprise application software,” performs the steps or functions of "receiving information input from a customer of the enterprise; transferring the customer-provided information to a ledger accessible; receiving information input from the enterprise; transferring the enterprise-provided information to the ledger accessible; and maintaining no copy of the customer-provided information nor copy of the enterprise-provided information in a permanent store accessible and the host organization."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction interaction data management.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10, 12-20 and 22-30 further describe the abstract idea of transaction interaction data management.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Ronda et al. (US 2017/0250972); Ronda discloses receiving information input from the customer of the enterprise at the user interface for the enterprise application software comprises receiving encrypted information input from the customer (Pars. 206, 212).
PGPub Messerges et al. (US 2019/0287199); Messerges disclose receiving information input from the enterprise at an enterprise interface for the enterprise application software (Figs. 7-9; Pars. 15, 96, 133, 163, 170); transferring the enterprise-provided information to the distributed ledger accessible to the system (Fig. 9; Pars. 96, 181).
PGPub Brock et al. (US 2019/0034889); Brock disclose receiving information input from a customer of the enterprise at a user interface for the enterprise application software; transferring, via a third party services provider, the customer-provided information to a distributed ledger accessible to the system; receiving information input from the enterprise at an enterprise interface for the enterprise application software; transferring, via the third party services provider, the enterprise-provided information to the distributed ledger accessible to the system; (Figs. 1-7; Pars. 78, 96, 111, 117).
PGPub Vlachogannis et al. (US 2015/0264152); Vlachogannis disclose maintaining no  customer-provided information in a permanent store accessible to the system and the host organization (Figs. 2-3, 7; Pars. 30-31, 33, 39, 50).
PGPub Wilson et al. (US 2018/0204191); Wilson disclose initiating deletion of the blockchain upon receiving notification of completion of the transaction from the enterprise via the enterprise interface (Figs. 1, 13-14; Pars. 267-271, 400-402).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685